DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17 and 20, drawn to a structural support apparatus, classified in E04B1/2604.
II. Claims 18-19, drawn to a roof riser system, classified in E04D13/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require first and second pluralities of pin holes in each of the receiver member and the attachment member around the pivot point.  The subcombination has separate utility such as an adjustable mount for a satellite dish.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are separately classified and require separate, burdensome searches for the unique, critical features present in each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant’s representative Mark D. Alleman on 10/18/22 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-17 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18 and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the one of a slot, hole, opening, and groove” lacking antecedent basis. It appears the claim is intended to depend from claim 5 and has been examined as such.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-11, 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hackney, US 2007/0292204.
Regarding claim 1:
Hackney discloses a structural support apparatus for use in interconnecting an additional structure to an existing building structure, comprising: 
a base member (201) including: 
a mounting plate (refer to Fig. 3) configured to be mounted to the existing building structure (1), and 
a receiver member (201-1 and 201-2) having a through hole that defines a pivot point; and 
an attachment member (101) configured to be pivotably attached to the base member, wherein 
a first plurality of pivot pin holes (201-9.1) are arranged radially around the pivot point of the receiver member, 
a through hole (101-10) in a first end of the attachment member defines the pivot point in the attachment member, and 
a second plurality of pivot pin holes (101-11) are arranged radially around the pivot point of the attachment member, wherein 
the first end of the attachment member is pivotably attached to the receiver member via at least one locking pin (1000-4) inserted through one of the first plurality of pivot pin holes formed in the receiver member and one of the second plurality of pivot pin holes formed in the attachment member, and 
a second end of the attachment member (3) is coupled directly or indirectly to the additional structure.
Regarding claims 4 and 20:
Hackney discloses a structural support apparatus for interconnecting a roof riser to an existing roof, comprising: 
a base member (201) configured to mount to the existing roof, the base member having a first plurality of pivot pin holes (201-9.1) arranged radially around a pivot point of the base member; and 
an attachment member (101) configured to be pivotably attached to the base member, the attachment member having a second plurality of pivot pin holes (101-11) arranged radially around a pivot point of the attachment member, wherein 
a first end of the attachment member is pivotably attached to the base member and pivotable to a plurality of possible angles relative to the base member around the pivot point (refer to Fig. 6), 
the pivot pin holes of the base member and the pivot pin holes of the attachment member are arranged such that an angular orientation between the base member and attachment member may be selectively fixed at one of the plurality of possible angles by selective insertion of at least one locking pin (1000-4) through one of the first plurality of pivot pin holes formed in the base member and one of the second plurality of pivot pin holes formed in the attachment member, and 
a second end of the attachment member is coupled to the roof riser (3, implicit in para. 0066 and shown in Fig. 17).
Regarding claim 2:
Hackney discloses wherein the attachment member is pivotable to a plurality of possible angles relative to the base member.
Regarding claim 3:
Hackney discloses wherein the second end of the attachment member is coupled indirectly to the additional structure at least in part by:
the attachment member being secured to a structural member via at least one fastener; and
the structural member being attached to the additional structure to anchor the additional structure to the existing building structure.
Regarding claim 5:
Hackney discloses wherein the second end of the attachment member is inserted into a hole formed in the structural member (fasteners 1000-2 are inserted into holes).
Regarding claim 9:
Hackney discloses wherein the attachment member has a first opposing surface and second opposing surface, a width of which is wider than a thickness of the attachment member (refer to view C of Fig. 4).
Regarding claim 10:
Hackney discloses wherein the receiver member is a first receiver member (201-1), 
the base member further includes a second receiver member (201-2) having a through hole defining the pivot point and a third plurality of pivot pin holes arranged radially around the pivot point, the third plurality of pivot pin holes in the second receiver member being in alignment with the first plurality of pivot pin holes in the first receiver member (refer to Fig. 3), and 
the at least one locking pin (1000-4) is inserted through one of the first plurality of pivot pin holes in the first receiver member, one of the second plurality of pivot pin holes in the attachment member, and one of the third plurality of pivot pin holes in the second receiver member.
Regarding claim 11:
Hackney discloses wherein a number of the first plurality of pivot pin holes in the receiver member is different from a number of the second plurality of pivot pin holes in the attachment member.
Regarding claim 16:
Hackney discloses wherein the base member includes a plurality of holes configured for mounting the base member the existing structure via fasteners (refer to Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hackney, US 2007/0292204.
Regarding claim 12:
Hackney discloses wherein the first plurality of pivot pin holes of the attachment member are arranged in increments around the pivot point that differ from the increments of the second plurality of pivot pin holes in the receiver member around the pivot point.
Hackney does not disclose the exact angle range.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle increments limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.  

Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hackney, US 2007/0292204 in view of Hughes, US 10,465,389.
Regarding claims 13 and 14:
Hackney discloses wherein the base member is attached via screws and can be affixed to a roof or vertical wall but does not expressly disclose over existing shingles with a waterproofing layer between the base member and existing surface.
Hughes discloses a structural support apparatus attached to roof of an existing building over existing shingles further comprising a waterproofing layer (355) between the base member and existing shingles (refer to Fig. 5).
It would have been obvious to a person of ordinary skill to use the apparatus of Hackney on an existing roof as suggested by Hughes in order to affix a patio cover to the roof.
Regarding claim 17:
Hackney does not expressly disclose wherein the additional structure is a patio roof.
Hughes discloses a roof support attachment attached to a patio roof (106).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the structural support apparatus of Hackney for a patio roof as suggested by Hughes in order to retroactively install a cover over a patio, Hackney discloses wherein the apparatus may be used for a variety of applications.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6-8, the prior art discloses attachment members inserted into slots as seen in Thogersen, US 2019/0360191. However, the prior art that discloses the invention claimed in claims 1, 3 and 5 could not reasonably be modified to include this feature without improper hindsight.
Regarding claim 15, the prior art fails to disclose the combination of the apparatus claim in claim 1 further comprising a pivot connecting members configured to cover and secure the at least one locking pin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633